 

EXHIBIT 10.2

 

COMMITTED CAPITAL ACQUISITION CORPORATION II

712 Fifth Avenue

22nd Floor

New York, New York 10019

 

May 16, 2016

 

Serruya Private Equity

210 Shields Court

Markham, Ontario

L3R 8V2, Canada

 

RE: Unanimous Board Approval of Initial Business Transaction

 

Ladies and Gentlemen:

 

Reference is made to that certain term sheet (the “Term Sheet”, attached hereto
as Exhibit A), dated as of May 10, 2016, by and among Committed Capital
Acquisition Corporation II, a Delaware corporation (the “Company”), and Serruya
Private Equity (“SPE”).

 

WHEREAS, pursuant to the Term Sheet, SPE and/or its designees have committed to
invest up to $50,000,000 in connection with the closing of an initial business
transaction (a “Transaction”);

 

WHEREAS, the Company appointed Aaron Serruya as SPE’s designee to the Company’s
Board of Directors (the “Board”);

 

WHEREAS, the Term Sheet requires that the Company agree that it will not
consummate a Transaction without unanimous consent of the Board.

 

NOW THEREFORE, in consideration of the mutual covenants, agreements and promises
contained in the Term Sheet, the receipt and adequacy of which is hereby
acknowledged:

 

The Company hereby agrees and covenants that it will not consummate a
Transaction without the unanimous consent of the Board.

 

 

[Signature Page to Follow]

 

 

 

 



 

COMMITTED CAPITAL ACQUISITION CORPORATION II

 

 

By:  /S/ Michael Rapp                                           

Name: Michael Rapp

Title: Chairman and Chief Executive Officer

 

 

 

